DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response filed to the 7-15-2021 non-final rejection filed 10-15-2021.

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

4.	Acknowledgment is made of the amendment(s) to claims 1, 7 and cancellation of claims 5 and 6 in the timely response filed 10-15-202

Allowable Subject Matter




5.	Claims 1 and 7-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Sohn et al as modified by Corcoran et al does not anticipate nor render obvious an angle measurement sensor measuring an inclined angle formed by the front wheel and the rear wheel and a height adjustment unit comprising a rotating unit configured to change an angle formed by the conveyor belt and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856